Citation Nr: 0930287	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  This appeal was remanded in 
March 2007 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was not substantial compliance with its remand; thus, it may 
not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed in the Board's March 2007 remand, the Veteran 
contends that he is entitled to service connection for PTSD 
as a result of traumatic incidents that occurred while he was 
serving on active duty in Vietnam.  Based on the evidence of 
record, including the Veteran's September 2006 testimony, the 
Board remanded this appeal for the purpose of obtaining 
additional information and evidence which might verify his 
claimed stressors.  Specifically, the Board's March 2007 
Remand instructed the agency of original jurisdiction (AOJ) 
to: (1) Notify the Veteran that his service treatment and 
personnel records are unavailable at the National Personnel 
Records Center (NPRC) and that he might submit alternative 
sources of evidence, including lay statements from persons 
that served with him in Vietnam, which might verify that he 
was a member of the 15th Supply and Transportation Battalion; 
(2) Request that the Veteran provide information regarding 
the Reserve units with which he has served, including the 
dates of such service; (3) Request any service treatment and 
personnel records from all Reserve units identified by the 
Veteran; and (4) Contact the NPRC, or other appropriate 
repository of records, and request that the Morning Reports 
be investigated from February 1, 1967, to May 1, 1967, for 
remarks pertaining to the Veteran's transfer into the 15th 
Supply and Transportation Battalion and/or presence in such 
unit.  

A review of the claims file reflects that the AOJ contacted 
the Veteran in April 2007 and notified him that his service 
treatment and personnel records were unavailable through the 
NPRC.  However, neither this letter, nor any other 
correspondence sent prior to recertification of this appeal, 
informs the Veteran that he might submit "alternative 
sources of evidence," including lay statements, which might 
verify that he was a member of the 15th Supply and 
Transportation Battalion.  Additionally, there is no 
indication that the Veteran was ever asked to provide 
information regarding the Reserve units in which he served so 
that additional searches for his outstanding service records 
might be conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the AOJ complies with its directives, and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In the present 
case, the AOJ failed to request information from the Veteran 
that was identified by the Board as pertinent to the current 
claim on appeal.  As such, a remand is necessary to comply 
with the Court's holding in Stegall.  

In addition to above, the Board observes that although the 
AOJ requested that the NPRC search the Morning Reports for 
the 15th Supply and Transportation Battalion for the period 
dated from February 1967 to May 1967, it was not for the 
purpose of obtaining information regarding possible personnel 
details, including personnel transfers, as requested by the 
Board.  Rather, the AOJ asked the NPRC to search the Morning 
Reports for these dates for evidence related to a firefight 
at in Phu Bai; the Veteran has not contended a firefight 
occurred during this period.  

The April 2009 response received from the NPRC reflects that 
it was unable to identify the 15th Supply and Transportation 
Battalion; thus, no Morning Reports were obtained.  The NPRC 
suggested that the AOJ contact the National Archives and 
Records Administration (NARA) for additional information.  A 
May 2009 reply from NARA indicates that it has no records in 
its custody for the 15th Supply and Service Battalion for the 
year 1967; it did, however, search daily journals of the 1st 
Cavalry Division for December 1967 and was unable to find any 
information regarding combat events.  

The Board notes the unit identified by the Veteran, the 15th 
Supply and Transportation Battalion, was assigned to the 1st 
Cavalry Division (Airmobile) during the Vietnam Conflict.  As 
noted by the Veteran at the September 2006 Board hearing, 
this unit is now designated as the 115th Brigade Support 
Battalion.  During the Vietnam Conflict it was also 
designated as the 15th Supply and Service Battalion.  With 
consideration of the replies received from the NPRC and NARA, 
it is plausible that the records sought by the Board may be 
located under one of these other unit or division names.  
Thus, while this appeal is on remand, another request should 
be made for any Morning Reports, or other documentation, 
which might verify the Veteran's presence in this unit.  If 
his presence is verified by these, or other means as 
discussed above, the AOJ should contact the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) and 
ask them to investigate the two mortar and rocket attacks 
described by the Veteran at his September 2006 hearing.  
Thereafter, if either stressor is corroborated, the Veteran 
is to be scheduled for a VA examination for the purpose of 
obtaining a medical opinion as to whether his PTSD is based 
on such verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he might 
submit "alternative sources of evidence" 
which might verify his service with the 
15th Supply and Transportation Battalion, 
including lay or "buddy" statements from 
persons that served with him in Vietnam 
who can verify that he was a member of 
this unit.  

2.  Contact the Veteran and ask that he 
provide information regarding the various 
Reserve units that he has served with, 
including the dates he served in each 
unit.

3.  Following a response from the Veteran 
regarding his Reserve service, request all 
service medical and personnel records for 
the Veteran from all of his Reserve units.  
A negative reply should be requested, and 
all attempts should be documented.  
Requests should continue until it is 
determined that any further attempts would 
be futile.

4.  As the Veteran reports arriving in 
Vietnam in March 1967, the RO should 
contact the NPRC, NARA, and other 
appropriate repository of records, and 
request that the Morning Reports be 
investigated from February 14, 1967, to 
April 14, 1967, for remarks pertaining to 
the Veteran's transfer into the 15th Supply 
and Transportation Battalion and/or 
presence in such unit.  It should be noted 
that this unit was also designated during 
Vietnam as the 15th Supply and Service 
Battalion; it was assigned to the 1st 
Cavalry Division (Airmobile).  This unit 
is currently designated as the 115th 
Brigade Support Battalion. - Thus, any 
searches should include these alternate 
unit/division sources.  All efforts to 
obtain such records should be documented 
in the claims folder.

5.  If, and only if, the Veteran's 
membership in the 15th Supply and 
Transportation Battalion (or 15th Supply 
and Service Battalion) is verified, the RO 
should then review the file and prepare a 
summary of the Veteran's claimed 
stressors.  This summary should include 
(1) the December 



1967 mortar and rocket attacks at Phu Bai, 
and (2) the multi-day mortar and rocket 
attacks at Camp Evans in January 1968 
during TET.  Specific reference should be 
made regarding the Veteran's description 
of an explosion from an ammunition or 
petroleum dump during the December 1967 
attack.

6.  Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the Veteran's asserted in-
service stressors.  If possible, the JSSRC 
should specifically indicate whether there 
was an explosion from an ammunition or 
petroleum dump being hit during the 
December 1967 attack at Phu Bai.  Please 
provide JSRRC with the following: a copy 
of the aforementioned summary; copies the 
Veteran's DD-214; and any records obtained 
showing service dates, duties, and units 
of assignment.

7.  If, and only if, any of the Veteran's 
claimed stressors are verified, schedule 
him for a VA psychiatric examination to 
ascertain the nature and etiology of any 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished. 

The AOJ must provide the examiner a 
summary of the verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed. 

8.  Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the Veteran since the June 
2009 supplemental statement of the case 
(SSOC).  If the benefits requested on 
appeal are not granted to the Veteran's 
satisfaction, issue an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




